DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/04/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hutzler et al. (U.S. Publication No. 2019/0165160 A1; hereinafter Hutzler) in view of Ina et al. (U.S. Publication No. 2019/0097004 A1; hereinafter Ina)
	With respect to claim 1, Hutzler discloses a semiconductor device, comprising: a semiconductor layer [190] having first and second sides opposite to each other in a first direction, the semiconductor layer being single crystal silicon and including a first region of a first conductivity type [111], a second region of a second conductivity type [112], and a third region of the first conductivity type [113] in this order in the first direction from the first side to the second side; a first electrode [102] on the first side; a second electrode [101] on the second side (see Figure 2); an array of structures formed in the semiconductor layer; and a plurality of gate electrodes [122] corresponding to the structures, respectively, wherein each of the structures includes a conductive portion [128] electrically connected to the second electrode and an insulating portion [126] surrounding the conductive portion, and a first distance between a first one of the structures and a second one of the structures adjacent to the first one in the third direction is less than a second distance between the first one and a third one of the structures adjacent to the first one in the second direction (see Figure 1-2).	Hutzler fails to disclose an array of structures formed in the semiconductor layer and arranged in a second direction that is perpendicular to the first direction and along a [100] direction of the single crystal silicon and in a third direction that is perpendicular to the first direction and not perpendicular to the second direction	In the same field of endeavor, Ina teaches an array of structures formed in the semiconductor layer and arranged in a second direction that is perpendicular to the first direction and along a [100] direction of the single crystal silicon and in a third direction that is perpendicular to the first direction and not perpendicular to the second direction (See Figure 2)	The arrangement of structures as taught by Ina allows for alleviation of electric field concentration at outermost positions of the active regions, thereby avoiding an overly high electric field intensity ratio (see ¶[0058-0062]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention. 
	With respect to claim 2, the combination of Hutzler and Ina discloses wherein the array of structures is regularly arranged in the second and third directions, and a first pitch of the array in the third direction is less than a second pitch of the array in the second direction (see Ina Figure 2).
	With respect to claim 3, the combination of Hutzler and Ina discloses wherein the array of structures is regularly arranged in the second and third directions, and a first pitch of the array in the third direction is equal to a second pitch of the array in the second direction (See Ina Figure 2).
	With respect to claim 4, the combination of Hutzler and Ina fails to explicitly disclose wherein a ratio of the first distance divided by the second distance is in a range of 0.5 to 0.95. However based on the disclosure, it appears that this range is noncritical. It has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the ratio of distances can be optimized by routine experimentation to produce an electrical field ratio desirable for optimum operation of the device. 
	With respect to claim 5, the combination of Hutzler and Ina discloses wherein the conductive portion of the first one of the structures has a first length in the third direction and a second length in the second direction, the first length being less than the second length (See Hutzler Figures 1-3).
	With respect to claim 6, the combination of Hutzler and Ina discloses wherein the first one of the structures has a third length in the third direction and a fourth length in the second direction, the third length being greater than the fourth length (see Hutzler Figures 1-3).
	With respect to claim 7, the combination of Hutzler and Ina discloses wherein the first region of the semiconductor layer includes a first part between the first one and the second one of the structures and a second part between the first one and the third one of the structures, and a concentration of a first-conductivity-type impurity in the first part is less than a concentration of the first-conductivity-type impurity in the second part (See ¶[0049-0050]).
	With respect to claim 8, the combination of Hutzler and Ina discloses wherein each of the structures has a hexagonal shape in cross section (see Hutzler Figure 1 and Ina Figure 2)
	With respect to claim 9, the combination of Hutzler and Ina discloses wherein the conductive portion in each of structures has a hexagonal shape in cross section  (see Hutzler Figure 1 and Ina Figure 2)
	With respect to claim 10, the combination of Hutzler and Ina discloses wherein the insulating portion in each of the structures has a hexagonal loop shape in cross section (see Hutzler Figure 1 and Ina Figure 2)
	With respect to claim 11, the combination of Hutzler and Ina discloses wherein each of the gate electrodes is provided in the insulating portion of a corresponding one of the structures (see Hutzler Figure 2),
	With respect to claim 12, the combination of Hutzler and Ina discloses wherein each of the gate electrodes has a hexagonal loop shape in cross section (see Hutzler Figure 1 and Ina Figure 2)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fursin et al. (U.S. Publication No. 2017/02113908 A1) discloses a trench MOSFET
Matsuda (U.S. Publication No. 2013/0009241 A1) discloses a trench MOSFET
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN HAN whose telephone number is (571)270-7546. The examiner can normally be reached 9.00-5.00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN HAN/Primary Examiner, Art Unit 2818